Citation Nr: 0736898	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  99-09 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for facial 
and dental injuries claimed to have been sustained while in 
pursuit of a program of Department of Veterans Affairs (VA) 
vocational rehabilitation.


REPRESENTATION

Veteran represented by:	South Dakota Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel

INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1999 rating decision of the 
VA Regional Office in Sioux Falls, South Dakota (the RO).

Procedural history

The veteran served on active duty from July 1978 to November 
1982.

In July 1998, the RO received the veteran's claim for 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
facial and dental injuries.  His claim was denied by the RO 
in a February 1999 rating decision; he appealed to the Board, 
which denied the claim in October 2000.  

In May 2002, after remand from the United States Court of 
Appeals for Veterans Claims (the Court), the Board again 
denied the veteran's claim.  The veteran once again appealed 
to the Court.  In December 2002, VA General Counsel filed 
another Appellee's Motion requesting that the veteran's claim 
be remanded because the Board had not presented sufficient 
reasons and bases to support its conclusion that VA provided 
the veteran with adequate notice of the information and 
evidence necessary to substantiate the claim.  In February 
2003, the Court ordered that the Board's May 2002 decision be 
vacated and remanded.

Following the February 2003 Order, the Board remanded the 
case in September 2003 for the purpose of ensuring compliance 
with the notice provisions of the VCAA.  After the additional 
development requested by the Board was accomplished, the 
veteran's claim was once again denied in an August 2004 
supplemental statement of the case (SSOC) and in a June 2005 
decision of the Board the claim was again denied.    



The veteran appealed to the Court.  In February 2006, VA 
General Counsel filed another Appellee's Motion requesting 
that the veteran's claim be remanded because the Board had 
not considered 38 C.F.R. § 3.361 and also for readjudication 
in light of the Federal Circuit's holding in Jackson v. 
Nicholson, 433 F.3d. 822 (Fed.Cir. 2005).  In April 2007, the 
Court ordered that the Board's May 2002 decision be vacated 
and remanded.  Accordingly, the matter is once again before 
the Board for appellate review.  

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

For reasons expressed immediately below, the Board believes 
that this case must be remanded for further evidentiary 
development.

This matter has been remanded to the Board by the Court for 
readjudication in light of 38 C.F.R. § 3.361 and Jackson v. 
Nicholson 433 F.3d. 822 (Fed.Cir. 2005).  
The Board notes that the decision in Jackson was issued by 
the Federal Circuit after the Board's March 2005 decision.  
Additionally, the RO last adjudicated the veteran's claim in 
August 2004; 38 C.F.R. § 3.361 did not become effective until 
September 2, 2004.  Accordingly, the veteran has not had the 
benefit of agency of original jurisdiction (AOJ) 
consideration as to impact of the decision and regulatory 
change on his theory of entitlement, and has not been given 
the opportunity to present argument and evidence in support 
of same to the AOJ.    

For these reasons, the case must be remanded so that the AOJ 
may readjudicate the veteran's claim.  See generally Bernard 
v. Brown, 4 Vet. App. 384 (1993).   



Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

After undertaking any additional 
development it deems necessary, VBA should 
again review the record and readjudicate 
the issue on appeal, taking into 
consideration the Appellee's Motion and 
the Court's Order.  If the decision 
remains unfavorable to the veteran, a 
supplemental statement of the case (SSOC) 
should be prepared.  The veteran should be 
provided with the SSOC and an appropriate 
period of time should be allowed for 
response.   

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



